DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The phrase “the pretensioning force” in claim 10, lines 2 and 5 was interpreted as having antecedent basis due to the recitation of “first pretensioning unit for pretensioning” and “a second pretensioning unit for pretensioning” in claim 1, which inherently creates a tension force.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first pretensioning unit for pretensioning and second pretensioning unit for pretensioning in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

“In various embodiments, the first pretensioning unit has, for generation of the pretensioning force, a spring element, in particular a pneumatic spring element and/or a spiral-coiled spring element and/or a leaf spring element, 
and/or 
wherein the second pretensioning unit has, for generation of the pretensioning force, a spring element, in particular a pneumatic spring element and/or a spiral-coiled spring element and/or a leaf spring element.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular of varying width and/or position" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the 
Claim 4 recites the limitation "a nozzle unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 has now been amended to include “a nozzle unit” and it is suggested that applicant amend claim 4 to recite “the nozzle unit”.
Regarding claim 10, the phrase "in particular a pneumatic spring element and/or a spiral-coiled spring element and/or a leaf spring element" in lines 2-3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested that applicant delete the term “in particular”.
Regarding claim 10, the phrase "in particular a pneumatic spring element and/or a spiral-coiled spring element and/or a leaf spring element" in lines 6-7 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested that applicant delete the term “in particular”.
Regarding claim 12, the phrase "in particular connected in one piece to the nozzle" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested that applicant delete the term “in particular”.
Regarding claim 15, the phrase "having an end effector and/or an application unit as claimed in claim 1" renders the claim indefinite because it is unclear whether the limitations of claim 1 are part of the claimed invention.  Parent claim 1 has support for the concept of an application unit, but does not recite an end effector.  It is unclear whether an end effector was intended to be present in claim 1, or whether the claim was intended to be dependent from claim 14.  If the and/or language is kept, the claim is currently could be read upon by a prior art device 
Regarding claim 16, the phrase "in particular of varying width and/or position" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested that applicant delete the term “in particular”.
Regarding claim 16, the phrase "in particular having an application unit as claimed in claim 1" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For example, claim 16 recites the application unit of claim 1, and also recites “a feeler” and “the feeler”.  If the structure of claim 1 is intended to be incorporated into claim 16, then there is insufficient antecedent basis for this limitation in the claim, because claim 1 recites “a first feeler” and “a second feeler”, and it would be unclear which feeler is intended in the claim 16 if the claim depends from claim 1. It is suggested that applicant delete the term “in particular”.  
Claim 16 recites the limitation "a feeler" in lines 3-4 and "the feeler" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  See the discussion above with respect to claim 16 and the term “feeler”.  It suggested that applicant delete the term “in particular” so that the recitation of the application unit as claim 1 is a positive limitation 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 15-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Atsebha (US 2016/0325307 A1).
As to claim 15, Atsebha discloses a manipulator (such as robotic arm 82) having an end effector (nozzle assembly 60).  As discussed above, it is unclear if the and/or in claim 15 applies to the “an application unit as claimed in claim 1” portion of the limitation.
As to claim 16, Atsebha discloses a process for applying viscous material to a component edge, wherein, during the application of the viscous material by a nozzle (see nozzle assembly 60, which includes outlet 66), a feeler (contract element 76) is pretensioned (via biasing element 
It is unclear if claim requires that the component in particular of varying width and/or position.  It appears this is required as it is recited in similar terms in the body.  In any event, Atsebha discloses this feature.  See paragraph 0033, disclosing “discharge assembly 38 may adjust an area or width of outlet 40 based on, or responsive to, variations of the area or width of primary surface 24 of component 22.”
It is unclear also if the method claim requires in particular having an application unit as claimed in claim 1.  See the discussion in the rejection of claim 16 under section 112(b) above.  

Allowable Subject Matter
Claims 1-6 and 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendments filed 12/28/2020 have overcome the prior art of record.  The prior art of record does not disclose the additional limitation of “wherein the application unit has a receiving unit for receiving the nozzle and/or a nozzle unit, wherein the nozzle and/or the nozzle unit is detachable from the receiving unit at an interface, wherein the pretensioning arrangement has at least a first pretensioning unit for pretensioning the first feeler in a first direction, and a second pretensioning unit for pretensioning the second feeler in an opposite direction, and wherein the   
With respect to claim 15, the above reasons for allowance apply if the claim was also amended such that the phrase “and/or” was replaced with “and”, such that it was clear that the elements are claim 1 are also required in the end effector.
With respect to claim 16, it is unclear if “in particular of varying width and/or position, of a component, in particular having an application unit as claimed in claim 1” requires a component of varying width and/or position and if it requires application unit of claim 1, because it is unclear whether the limitations following each instance of the phrase “in particular” are part of the claimed invention.  It is also suggested that applicant clarify the use of the term “a/the feeler” in the body of claim 16 as it relates to the new amendments of a first feeler and a second feeler in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK